USCA4 Appeal: 22-1154      Doc: 29            Filed: 12/15/2022   Pg: 1 of 5




                                               UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                 No. 22-1154


        MANOULA, LLC, d/b/a China Grove Family Restaurant,

                     Plaintiff – Appellant,

        v.

        OHIO SECURITY INSURANCE COMPANY,

                     Defendant – Appellee.


        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cv-00718-TDS-LPA)


        Submitted: October 28, 2022                                  Decided: December 15, 2022


        Before WYNN, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Michael Doran, DORAN LAW OFFICES, Salisbury, North Carolina, for
        Appellant. L. Andrew Watson, Charlotte, North Carolina, Mihaela Cabulea, BUTLER
        WEIHMULLER KATZ CRAIG LLP, Tampa, Florida, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1154       Doc: 29        Filed: 12/15/2022      Pg: 2 of 5




        PER CURIAM:

               Plaintiff-Appellant Manoula LLC, doing business as China Grove Family

        Restaurant, appeals the district court’s order granting Defendant-Appellee Ohio Security

        Insurance Company’s motion to dismiss Manoula’s complaint for failure to state a claim

        pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Finding no reversible

        error, we affirm.

                                                    I.

               Manoula operated a restaurant in Rowan County, North Carolina. During 2017,

        Manoula had a Commercial Lines insurance policy provided by Ohio Security. The Policy

        covered direct physical loss or damage to the property resulting from a covered cause, as

        well as loss of business income due to the necessary suspension of operations in light of

        the loss or damage and expenses incurred during the restoration period following the

        covered cause that would not have been incurred but for the covered event.

               On August 24, 2017, water intrusion into the restaurant caused damage to the facility

        and disrupted business operations. Manoula gave notice to Ohio Security and took steps to

        determine the source of the water intrusion, stop further intrusion, and remediate the

        effects. To remediate, Manoula hired third-party contractors to excavate portions of the

        parking lot and interior portions of the restaurant, reconstructed areas damaged by the water

        intrusion, and took action to prevent further damage.

               Manoula alleges that, although it submitted timely proof of the loss, Ohio Security

        only made partial payments and has never paid the balance due under the Policy. Manoula

        also alleges that, “when [it] first reported the claim to [Ohio Security],” Ohio Security’s

                                                     2
USCA4 Appeal: 22-1154           Doc: 29          Filed: 12/15/2022      Pg: 3 of 5




        representative advised Manoula that “the claim was ‘fully’ covered” and issued a partial

        payment for remediation expenses, J.A. 8, 1 but never made additional payments due.

        Manoula contends that Ohio Security’s obligation to make additional payments became

        reasonably clear on or about June 26, 2018, when Manoula’s representative sent Ohio

        Security a letter detailing the additional payments Manoula believed were due.

                 Manoula filed suit against Ohio Security in North Carolina Superior Court on June

        25, 2021, bringing claims for breach of contract and violation of North Carolina’s Unfair

        and Deceptive Trade Practices Act (“UDTPA”). Ohio Security removed the action to

        federal court, invoking diversity jurisdiction, then moved to dismiss for failure to state a

        claim.

                 On January 13, 2022, the district court granted the motion to dismiss, concluding

        that Manoula had failed to plead sufficient facts to state a claim under the UDTPA and that

        the breach-of-contract claim was time-barred. Manoula timely appealed.

                                                          II.

                 We review “a district court’s dismissal under Federal Rule of Civil Procedure

        12(b)(6) de novo.” Skyline Restoration, Inc. v. Church Mut. Ins. Co., 20 F.4th 825, 829

        (4th Cir. 2021). We must “accept as true all of the factual allegations contained in the

        complaint and draw all reasonable inferences in favor of the plaintiff.” Id. (quoting King v.

        Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)). In order “[t]o survive a motion to dismiss,

        a complaint must contain sufficient facts to ‘state a claim to relief that is plausible on its


                 1
                     Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                           3
USCA4 Appeal: 22-1154       Doc: 29         Filed: 12/15/2022      Pg: 4 of 5




        face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Because

        jurisdiction is based on diversity of citizenship, 28 U.S.C. § 1332, we apply North Carolina

        substantive law. Skyline Restoration, 20 F.4th at 829.

               Manoula first argues that the district court erred in dismissing its UDTPA claim. To

        assert a UDTPA claim, a plaintiff must allege “(1) an unfair or deceptive act or practice,

        (2) in or affecting commerce, and (3) which proximately caused injury to [the] plaintiff[].”

        Gray v. N.C. Ins. Underwriting Ass’n, 529 S.E.2d 676, 681 (N.C. 2000). Here, because

        Manoula failed to plead sufficient facts to support the UDTPA claim, we affirm that the

        dismissal was proper.

               Manoula also argues that the district court erred in dismissing its breach-of-contract

        claim as time-barred. Specifically, Manoula argues that the applicable statute of limitations

        for the breach-of-contract claim is North Carolina’s general three-year breach-of-contract

        limitations period, see N.C. Gen. Stat. § 1-52(1), running from the date of the breach, see

        Christenbury Eye Ctr., P.A. v. Medflow, Inc., 802 S.E.2d 888, 892 (N.C. 2017). Therefore,

        Manoula argues, its breach-of-contract claim, filed less than three years after the alleged

        breach, was timely.

               However, the district court correctly concluded that a separate three-year statute of

        limitations, governing certain insurance policies and running from the date of the loss,

        applies here. N.C. Gen. Stat. §§ 58-44-16(f)(18), 1-52(12); Skyline Restoration, 20 F.4th

        at 830 (explaining that even though a breach-of-contract claim in North Carolina is

        “[g]enerally” subject to the three-year statute of limitations set out in § 1-52(1) and running

        from the date of the breach, the “separate” three-year limitations period for policies subject

                                                      4
USCA4 Appeal: 22-1154      Doc: 29         Filed: 12/15/2022      Pg: 5 of 5




        to § 58-44-16 requires claims to be brought “within three years of the loss”). Thus,

        Manoula had three years to bring its breach-of-contract claim after the August 24, 2017,

        date of loss.

               We therefore affirm that the district court correctly dismissed the breach-of-contract

        claim, brought on June 25th, 2021, as untimely.

                                                    III.

               The judgment of the district court is affirmed. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        Court and argument would not aid the decisional process.


                                                                                        AFFIRMED




                                                     5